OPINION
WHITE, Judge.
Appellant was convicted by a jury of aggravated robbery. Punishment was assessed by the trial court at 15 years in the Texas Department of Corrections. On appeal the San Antonio Court of Appeals affirmed the conviction. Clay v. State, 702 S.W.2d 747 (Tex.App.—San Antonio 1985).
Appellant raises three grounds for review. We agree with the Court of Appeals that none require reversal. However, as is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, we refuse appellant’s petition for discretionary review.